 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER DALE STAFFIN,                          No. 2:19-CV-1058-KJM-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    TOM BOSENKO, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is plaintiff’s motion (ECF No. 2) for leave to proceed in forma pauperis. Plaintiff’s motion

19   is incomplete. Specifically, plaintiff’s filing appears to be missing page 2, it is not signed, and

20   what is provided does not answer all questions presented, such as sources of other income.

21   Plaintiff will be provided the opportunity to submit either a completed application to proceed in

22   forma pauperis or pay the appropriate filing fee. Plaintiff is warned that failure to comply with

23   this order may result in the dismissal of this action for lack of prosecution and failure to comply

24   with court rules and orders. See Local Rule 110.

25                  Accordingly, IT IS HEREBY ORDERED that:

26                  1.      Plaintiff shall submit on the form provided by the Clerk of the Court,

27   within 30 days from the date of this order, a complete application for leave to proceed in forma

28   pauperis or pay the appropriate filing fee; and
                                                        1
 1                 2.       The Clerk of the Court is directed to send plaintiff a new form Application

 2   to Proceed In Forma Pauperis.

 3

 4

 5   Dated: June 14, 2019
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
